Exhibit 10.1


FIFTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AGREEMENT, dated as of April 26, 2018, is made by and between TransDigm
Group Incorporated, a Delaware corporation (the “Company”), and W. Nicholas
Howley (the “Executive”).
RECITALS:
WHEREAS, the Executive is a party to a Fourth Amended and Restated Employment
Agreement with the Company dated as of December 10, 2015 (the “Prior Employment
Agreement”); and
WHEREAS, the Company and the Executive would like to continue the Executive’s
employment with the Company on the terms set forth herein.
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:
1.    Certain Definitions.
(a)    “Annual Base Salary” shall mean $1,292,140 for calendar year 2018,
$1,369,668 per annum for calendar year 2019, $1,451,848 for calendar year 2020,
$1,538,959 for calendar year 2021, $1,631,297 for calendar year 2022, $864,587
(50% of $1,729,175) for calendar year 2023, and $916,463 (50% of $1,832,926) for
calendar year 2024.
(b)    “Black Scholes Value” shall have the meaning set forth in Section 4(d).
(c)    “Board” shall mean the Board of Directors of the Company.
(d)    “Cash Election” shall have the meaning set forth in Section 4(c).
(e)    “Cause” shall mean either of the following: (i) the repeated failure by
the Executive, after written notice from the Board which specifically references
this Section 1(e)(i), substantially to perform his material duties and
responsibilities as an officer or employee or director of the Company or any of
its subsidiaries (other than any such failure resulting from incapacity due to
reasonably documented physical or mental illness), (ii) any willful misconduct
by the Executive that has the effect of materially injuring the business of the
Company or any of its subsidiaries, including, without limitation, the
disclosure of material secret or confidential information of the Company or any
of its subsidiaries, or (iii) the Executive’s conviction of, or pleading
“guilty” or “no contest” to a felony that is or could reasonably be expected to
result in material harm to the Company or any of its subsidiaries.




--------------------------------------------------------------------------------




(g)    “Code” shall mean the Internal Revenue Code of 1986, as amended.
Reference to a Section of the Code includes all rulings, regulations, notices,
announcements, decisions, orders and other pronouncements that are issued by the
United States Department of the Treasury, the Internal Revenue Service, or any
court of competent jurisdiction that are lawful and pertinent to the
interpretation, application or effectiveness of such Section.
(h)    “Common Stock” shall mean the common stock of the Company, $0.01 par
value per share.
(i)    “Common Stock Limit” shall have the meaning set forth in Section 4(h).
(j)    “Company” shall have the meaning set forth in the preamble hereto.
(k)    “Company Equity” shall have the meaning set forth in Section 4(h).
(l)    “Compensation Committee” shall mean the Compensation Committee of the
Board whose members shall be appointed by the Board from time to time.
(m)    “Date of Termination” shall mean (i) if the Executive’s employment is
terminated by reason of his death, the date of his death, and (ii) if the
Executive’s employment is terminated pursuant to Sections 5(a)(ii) - (vi), the
date specified in the Notice of Termination.
(n)    “Disability” shall mean the inability of the Executive to perform his
duties and responsibilities as an officer or employee of the Company or any of
its subsidiaries on a full-time basis for more than six months within any
12-month period because of a physical, mental or emotional incapacity resulting
from injury, sickness or disease.
(o)    “Effective Date” shall mean April 26, 2018.
(p)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
(q)    “Executive” shall have the meaning set forth in the preamble hereto.
(r)    “Fair Market Value” of Common Stock shall mean, as of any date, the
closing price of the Common Stock on the New York Stock Exchange or any other
exchange on which the Common Stock is traded on the trading day immediately
preceding such date.
(s)    “Good Reason” shall mean the occurrence of any of the following: (i) a
material diminution or change in the Executive’s title, position, duties or
responsibilities (including reporting responsibilities), without his prior
written consent, (ii) Executive is not re-elected to the Board, (iii) the
Company requires the Executive, without his prior written consent, to be based
at any specific office or location (iv) any material breach of this Agreement by
the Company, or




--------------------------------------------------------------------------------




(v)  there is a reduction of the Executive’s aggregate compensation (including
bonus opportunities), or a change in Executive’s benefits such that following
such change, Executive’s benefits are not substantially comparable to those to
which he was entitled immediately prior to such change, in each case without his
prior written consent or as contemplated by this Agreement.
(t)    “Monthly COBRA Coverage Continuation Rate” shall have the meaning set
forth in Section 6(a).
(u)    “Notice of Termination” shall have the meaning set forth in Section 5(b).
(v)    “Option Agreements” shall mean the written agreements between the Company
and the Executive pursuant to which the Executive holds or is granted options to
purchase Common Stock, including, without limitation, agreements evidencing
options granted under the Option Plan.
(w)    “Option Plan” shall mean any option plan adopted or maintained by the
Company for employees generally.
(x)    “Options” as of any date of determination shall mean options held by the
Executive as of such date to purchase Common Stock of the Company.
(y)    “Payment Period” shall have the meaning set forth in Section 6(b).
(z)    “Prior Employment Agreement” shall have the meaning set forth in the
Recitals.
(aa)    “Retention Limit” shall have the meaning set forth in Section 4(h).
(bb)    “Retirement” shall mean voluntary termination of employment by the
Executive after age 60 and after 15 years of service with the Company.
(cc)    “Term” shall have the meaning set forth in Section 2.
2.    Employment. The Company shall continue to employ the Executive and the
Executive shall remain in the employ of the Company, for the period set forth in
this Section 2, in the positions set forth in Section 3 and upon the other terms
and conditions herein provided. The term of employment under this Agreement (the
“Term”) shall be for the period beginning on the Effective Date and ending on
September 30, 2024 unless earlier terminated as provided in Section 5.




--------------------------------------------------------------------------------




3. Position and Duties. During the Term, the Executive shall serve as the
Executive Chairman of the Company. Executive’s duties as Executive Chairman
shall include: (a) the Company’s capital allocation and capital market
activities; (b) the Company’s merger, acquisition, divestiture, and similar
activities; (c) the Company’s overall strategy, including organization
structure, compensation strategy and products or markets served; (d) the
Company’s annual business plan and public guidance; (e) in conjunction with the
Board of Directors or the Compensation Committee of the Board of Directors, as
applicable, (1) oversight of the CEO and periodic evaluation of his/her
performance; and (2) recommendation of CEO compensation; (f) evaluation of the
CFO in conjunction with the CEO and the Board of Directors; (g) leadership of
the Board of Directors; (h) periodic review of the officer succession planning
process and status; (i) participation in the investor relations function; (j)
other activities as required to perform the Executive Chairman duties; and (k)
such other duties as mutually agreed by the Executive Chairman and the Board of
Directors. In order to provide for an orderly transition of senior executive
leadership, it is anticipated that the Board of Directors will, after the
completion of calendar year 2022 and with the Executive’s consent, modify the
Executive’s duties to reflect the reduced compensation levels for calendar year
2023 and calendar year 2024 as set forth herein. In connection with the
modification of Executive’s duties after the completion of calendar year 2022,
the Executive will become Chairman of the Board and retain responsibility for
capital allocation and capital market activities; significant merger,
acquisition, divestiture, or similar activities; and leadership of the Board of
Directors. During the Term, the Executive shall devote significant working time
and efforts to the business and affairs of the Company, consistent with
completion of his job duties as Executive Chairman as set forth above; provided,
that it shall not be considered a violation of the foregoing for the Executive
to (i) with the prior consent of the Board (which consent shall not unreasonably
be withheld), serve on corporate, industry, civic or charitable boards or
committees (provided, that without such prior consent of the Board, the
Executive shall, subject to the limitation set forth below, be permitted to
continue to serve as a member of the board of directors (or board of trustees)
or as a committee member, as the case may be, of Consolidated Precision Products
Corp., Cristo Rey National Network, St. Martin de Porres, the Cleveland Clinic
and the Rock and Roll Hall of Fame), and (ii) manage his personal or family
investments, so long as none of such activities significantly interferes with
the Executive’s duties hereunder.
4.    Compensation and Related Matters.
(a)    Annual Base Salary. During the Term, in lieu of a base salary, the
Executive shall receive a grant of options each year equal to (i) (A) the
applicable Annual Base Salary, minus (B) $7,000 (which will be paid by Company
to the Executive in cash in accordance with the Company’s normal payroll
practices), times (ii) 1.375. The options will be granted prior to December 31
of the previous year. The number of options to be granted pursuant to this
Section 4(a) will be calculated in accordance with the Black Scholes Value
described in Section 4(d), and will vest as set forth on Exhibit A. In the event
that the amounts in clause (B) above are insufficient for the Executive to pay
for his elected health, vision and dental benefits, plus associated taxes, the
Company and the Executive will adjust the foregoing amounts. The terms of the
stock options will provide that if the Executive incurs a termination of
employment under




--------------------------------------------------------------------------------




any of the circumstances described in Section 5(a)(i), 5(a)(ii), 5(a)(iv) or
5(a)(v) or upon the Executive’s Retirement, vesting will continue with respect
to a percentage of such options after such termination of employment as set
forth on Exhibit A.
(b)    Bonus. Commencing with fiscal year 2018, the Executive shall be eligible
to participate in the Company’s annual cash bonus plan in accordance with the
terms and provisions applicable to other senior executives of the Company, which
shall be consistent with the Company’s executive bonus policy adopted in July
2014 attached hereto as Exhibit B. The Executive’s target bonus for each fiscal
year during the Term will be 125% of his Annual Base Salary. Notwithstanding the
foregoing, in lieu of the cash bonus calculated and paid in accordance with the
Company’s executive bonus policy, at the time of determination of the bonus
amount each year, the Executive shall receive a grant of options equal to the
foregoing amount times 1.375. The number of options to be granted pursuant to
this Section 4(b) will be calculated in accordance with the Black Scholes Value
described in Section 4(d) and will vest as set forth on Exhibit A. The terms of
the stock options will provide that if the Executive incurs a termination of
employment under any of the circumstances described in Section 5(a)(i),
5(a)(ii), 5(a)(iv) or 5(a)(v) or upon the Executive’s Retirement, vesting will
continue with respect to a percentage of such options after such termination of
employment as set forth on Exhibit A.
(c)    Election to Receive Cash Compensation. Notwithstanding Sections 4(a) and
4(b), the Executive may give notice in writing (the “Cash Election”), not later
than five days before the date of the annual Compensation Committee meeting at
which bonus and salaries will be discussed, that the Executive wishes to (i)
discontinue his receipt of equity compensation under Sections 4(a) and 4(b) for
the remainder of the Term of this Agreement, commencing on January 1 of the
upcoming calendar year (i.e., commencing with the following calendar year salary
and current fiscal year bonus) or (ii) discontinue his receipt of equity
compensation under Sections 4(a) and 4(b) for the remainder of the Term of this
Agreement, commencing immediately (i.e., commencing with the previous fiscal
year bonus). For example, if the Compensation Committee meeting is scheduled on
December 1, 2018 to discuss fiscal 2018 bonuses and calendar 2019 salaries, the
Executive may make an election not later than November 26, 2018 under clause (i)
to receive his fiscal 2018 bonus in equity as set forth in Section 4(b) but
discontinue all future equity awards for the remainder of the Term under
Sections 4(a) and 4(b) or the Executive may make an election not later than
November 26, 2018 under clause (ii) to discontinue all future equity awards,
including his fiscal 2018 bonus, for the remainder of the Term. No election made
pursuant to this Section 4(c) will impact any long-term incentive compensation
payable under Section 4(d).
(d)    Long-Term Incentive Compensation. During the Term, the Executive shall be
entitled to participate in the Option Plan or any successor plan thereto or any
other long-term incentive plan implemented by the Company. Specifically, in the
first three months of fiscal 2019 in accordance with the Company’s customary
practices and timing, the Company will award to the Executive a number of stock
options equal to $12,163,744 divided by the Black Scholes Value. The “Black
Scholes Value” shall be an amount derived by using the Black Scholes method of
valuing an option to purchase a share of Common Stock using the following




--------------------------------------------------------------------------------




assumptions: a current market price equal to the average of the closing prices
of the Common Stock for the 45 trading days ending on the trading day
immediately preceding the date of grant, a strike price equal to the closing
price of a share of Common Stock on the trading day immediately preceding the
grant date, a risk free rate of 1.88%, a volatility of 35% and an expected life
of six years. It is understood that the agreed upon assumptions for calculating
the Black Scholes Value equal approximately 37% of the market price of a share
of Common Stock used in calculating the Black Scholes Value. Such options will
vest pursuant to the schedule set forth in Exhibit C. The Company will award to
the Executive, in the first three months of fiscal years 2020 through 2023 in
accordance with the Company’s customary practices and timing, a number of stock
options equal to: (i) for fiscal year 2020, the number of stock options equal to
$12,589,475 divided by the Black Scholes Value; (ii) for fiscal year 2021, the
number of stock options equal to $13,030,107 divided by the Black Scholes Value;
(iii) for fiscal year 2022, the number of stock options equal to $13,486,160
divided by the Black Scholes Value; (iv) for fiscal year 2023, the number of
stock options equal to $6,979,088 (50% of $13,958,176) divided by the Black
Scholes Value; and (v) for fiscal year 2024, the number of stock options equal
to $7,223,356 (50% of $14,446,712) divided by the Black Scholes Value. Such
options will vest pursuant to the schedule set forth in Exhibit C. The terms of
the stock options will provide that if the Executive incurs a termination of
employment under any of the circumstances described in Section 5(a)(i),
5(a)(ii), 5(a)(iv) or 5(a)(v) or upon the Executive’s Retirement, vesting will
continue with respect to a percentage of such options after such termination of
employment as set forth on Exhibit C.
(e)    Benefits. During the Term, the Executive shall be entitled to participate
in health, vision and dental plans of the Company now (or, to the extent
determined by the Board or Compensation Committee, hereafter) in effect which
are applicable to the senior officers of the Company generally, subject to and
on a basis consistent with the terms, conditions and overall administration
thereof (including the right of the Company to amend, modify or terminate such
plans).
If the Executive exercises the Cash Election, in addition to the health, vision
and dental plans of the Company, the Executive shall be entitled to participate
in other employee benefit plans, programs and arrangements of the Company now
(or, to the extent determined by the Board or Compensation Committee) hereafter
in effect which are applicable to senior officers of the Company generally,
subject to and on a basis consistent with the terms, conditions and overall
administration thereof (including the right of the Company to amend, modify or
terminate such plans). If the Executive exercises the Cash Election, the
Executive shall within ten days following his exercise of the Cash Election pay
to the Company an amount equal to $18,750 times the number of years remaining in
the Term.
(f)    Expenses. Pursuant to the Company’s historical policies with respect to
Executive’s expenses, the Executive shall be reimbursed for all expenses
properly incurred by the Executive on the Company’s behalf in the performance of
the Executive’s duties hereunder. Such expenses may include up to $60,000 each
calendar year during the Term for office and administrative expenses outside of
the Company’s facilities.




--------------------------------------------------------------------------------




(g)    Vacation Pay. The Executive shall be entitled to an amount of annual
vacation days per year, and to compensation in respect of earned but unused
vacation days, in accordance with the Company’s vacation policy as in effect as
of the Effective Date. The Executive shall also be entitled to paid holidays in
accordance with the Company’s practices with respect to same as in effect as of
the Effective Date. Notwithstanding the foregoing, the parties acknowledge that
the Executive’s compensation pursuant to Section 4(a) covers all vacation days
and the Executive shall not be entitled to any additional payments for unused
vacation time at any time, including upon termination of employment.
(h)    Stock Retention Guidelines. At all times during the Executive’s continued
full-time employment by the Company, the Executive shall hold an aggregate
amount of “Company Equity” with a value equal to or greater than $10,000,000
(the “Retention Limit”), at least $5,000,000 of which shall constitute Common
Stock held by the Executive (the “Common Stock Limit”). This Retention Limit and
the Common Stock Limit will supersede any Retention Limit in any prior dated
option or other agreement between the Company and the Executive. For purposes of
this Section 4(i), the Company Equity shall be an amount equal to (i) the Fair
Market Value of any Common Stock held by the Executive plus (ii) the value of
all vested options then held by the Executive, which will be equal to the Fair
Market Value of the Common Stock underlying the options over the exercise price.
If at any time after the date hereof the aggregate amount of Company Equity held
by the Executive falls below the Retention Limit or if the aggregate amount of
Common Stock held by the Executive falls below the Common Stock Limit, in either
case, because of a decline in the Fair Market Value of the Common Stock from its
Fair Market Value as of the date hereof, the Executive will have three (3) years
to reach the Retention Limit or the Common Stock Limit, as applicable. The
Executive agrees not to make any sales of vested Options unless the Executive
would, at the time of the sale, be in compliance with the Retention Limit and
the Common Stock Limit. The Executive’s failure to hold Company Equity or Common
Stock in accordance with this Section 4(i) shall, after written notice from the
Company to the Executive and a 90-day opportunity to cure, result in the
Executive’s forfeiture of all unvested Options, unless otherwise determined by
the Compensation Committee of the Board, in its sole discretion. In the event
the aggregate amount of Company Equity held by the Executive falls below the
Retention Limit or if the aggregate amount of Common Stock held by the Executive
falls below the Common Stock Limit, in either case,  because of a decline in the
Fair Market Value of the Common Stock from its Fair Market Value as of the date
hereof,  the notice  giving rise to the  90-day opportunity to cure shall not be
given by the Company to the Executive until the three (3) year period referred
to above has expired.
5.    Termination.
(a)        The Executive’s employment hereunder may be terminated by the Company
or the Executive, as applicable, without any breach of this Agreement only under
the following circumstances and in accordance with subsection (b):
(i)    Death. The Executive’s employment hereunder shall terminate upon his
death.




--------------------------------------------------------------------------------




(ii)    Disability. If the Company determines in good faith that the Executive
has incurred a Disability, the Company may give the Executive written notice of
its intention to terminate the Executive’s employment. In such event, the
Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by the Executive, provided that within such 30
day period the Executive shall not have returned to full-time performance of his
duties. The Executive shall continue to receive his Annual Base Salary until the
90th day following the date of the Notice of Termination.
(iii)    Termination for Cause. The Company may terminate the Executive’s
employment hereunder for Cause.
(iv)    Resignation for Good Reason. The Executive may resign his employment
hereunder for Good Reason.
(v)    Termination without Cause. The Company may terminate the Executive’s
employment hereunder without Cause.
(vi)    Resignation without Good Reason. The Executive may resign his employment
hereunder without Good Reason.
(b)    Notice of Termination. Any termination of the Executive’s employment by
the Company or by the Executive under this Section 5 (other than termination
pursuant to subsection (a)(i)) shall be communicated by a written notice from
the Board or the Executive to the other, indicating the specific termination
provision in this Agreement relied upon, setting forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated, and specifying a Date
of Termination which, except in the case of Termination by reason of Disability
or Termination for Cause pursuant to Section 5(a)(ii) or 5(a)(iii),
respectively, shall be at least 90 days following the date of such notice (a
“Notice of Termination”). In the event of Termination for Cause pursuant to
Section 5(a)(iii), the Executive shall have the right, if the basis for such
Cause is curable, to cure the same within 30 days following the Notice of
Termination for Cause, and Cause shall not be deemed to exist if the Executive
cures the event giving rise to Cause within such 30-day period. In the event of
the Executive’s Resignation for Good Reason pursuant to Section 5(a)(iv), the
Company shall have the right, if the basis for such Good Reason is curable, to
cure the same within 30 days following the Notice of Termination for Good
Reason, and Good Reason shall not be deemed to exist if the Company cures the
event giving rise to Good Reason within such 30-day period. The Executive shall
continue to receive his Annual Base Salary, annual bonus and all other
compensation and perquisites referenced in Section 4 through the Date of
Termination.
6.    Severance Payments.




--------------------------------------------------------------------------------




(a)    Termination for any Reason. In the event the Executive’s employment with
the Company is terminated for any reason, the Company shall pay the Executive
(or his beneficiary in the event of his death) any unpaid Annual Base Salary
that has accrued as of the Date of Termination, any unreimbursed expenses due to
the Executive. The Company shall permit the Executive to elect to continue
health plan coverage in accordance with the requirements of applicable law
(e.g., COBRA coverage), at the applicable monthly cost charged for such coverage
(the “Monthly COBRA Coverage Continuation Rate”). The Company may require the
Executive to complete and file any election forms that are generally required of
other employees to obtain COBRA coverage; and the Executive’s COBRA coverage may
be terminable in accordance with applicable law. The Executive shall also be
entitled to accrued, vested benefits under the Company’s benefit plans and
programs as provided therein. The Executive shall be entitled to the additional
payments and benefits described below only as set forth herein. Notwithstanding
any provision to the contrary in any outstanding option agreement or in any
existing or future equity-based incentive plan of the Company or any award
agreement thereunder; in no event will any vested options of the Executive be
forfeited on termination of employment for any reason and may be exercised
within 10 years from the date the vested options were granted; provided,
however, that in connection with a termination of the Executive for Cause, any
vested options shall terminate if they are not exercised within the shorter of
18 months following the Date of Termination for Cause or 10 years from the date
the vested options were granted.
(b)    Termination without Cause, Resignation for Good Reason or Termination by
Reason of Death or Disability. Subject to Sections 6(c) and (d) and the
restrictions contained herein, in the event of the Executive’s Termination
without Cause (pursuant to Section 5(a)(v)), Resignation for Good Reason
(pursuant to Section 5(a)(iv)) or termination by reason of death or Disability
(pursuant to Section 5(a)(i) or (ii), respectively), the Company shall pay to
the Executive the amounts described in subsection (a). In addition, subject to
Sections 6(c) and (d) and the restrictions contained herein, the Company shall
pay to the Executive (or his beneficiary in the event of his death) an amount
equal to the “Severance Amount” described below. For purposes of this Agreement,
the Severance Amount is equal to the sum of:
(i)    2.0 times his Annual Base Salary minus an amount equal to the portion of
the Annual Base Salary for the remainder of the calendar year in which the
termination occurs that has already been included in the grant of options
pursuant to Section 4(a) for the year, and
(ii)    2.0 times the greater of (A) the cash amount of the total of all bonuses
calculated in accordance with the Company’s executive bonus policy paid (or
payable) to Executive in respect of the fiscal year ending immediately prior to
the Date of Termination, excluding any bonuses that are extraordinary in nature
(e.g. a transaction related bonus), or (B) the target bonuses for the fiscal
year in which the Date of Termination falls, determined in accordance with the
Company’s bonus program or programs, if any.




--------------------------------------------------------------------------------




(iii) 18.0 times the difference of (A) the Monthly COBRA Continuation Coverage
Rate determined as of the Date of Termination for the Executive’s applicable
health plan coverages in effect on such date, less (B) the monthly cost to
Executive that is being charged for such coverage as of the Date of Termination.
The Severance Amount as so determined shall be payable to the Executive (or his
beneficiary) in substantially equal installments over the 24 month period
following the Date of Termination (the “ Payment Period”) in accordance with the
Company’s regular payroll practices. Notwithstanding the foregoing, in the event
of a Resignation for Good Reason based on clause (II) of the definition of Good
Reason, the Severance Amount shall be equal to the sum of 1.0 times the
Executive’s Annual Base Salary and 1.0 times the greater of the bonus amounts
described in clauses (i) and (ii) of this Section 6(b).
Notwithstanding the foregoing, in the event that the Company, in good faith, and
based upon clear and compelling written evidence, determines that, at any time
during the Payment Period, Executive is in material breach of his obligations
under Section 7 hereof, upon written notice to Executive, the Company shall be
entitled to suspend payment of the Severance Amount, pending final determination
of breach by a court of competent jurisdiction. In the event such court finally
determines the occurrence of a material breach, the Company shall be entitled to
retain any portion of the Severance Amount then unpaid, and the Company shall
have no further obligation with respect thereto. If instead, such court finally
determines that no such material breach occurred, upon such determination the
Company shall promptly pay Executive the full amount of any portion of the
Severance Amount that was not retained by the Company during such suspension of
payment, plus an amount of interest equal to the prime rate (as reported in The
Wall Street Journal on the date prior to the date of payment) plus two percent
(2%), and shall also reimburse Executive for his court costs and attorney fees.
(c)    Benefits Provided Upon Termination of Employment. If Executive’s
termination or resignation does not constitute a “separation from service,” as
such term is defined under Code Section 409A, Executive shall nevertheless be
entitled to receive all of the payments and benefits that Executive is entitled
to receive under this on account of his termination of employment. However, the
payments and benefits that Executive is entitled to under this Agreement shall
not be provided to Executive until such time as Executive has incurred a
“separation from service” within the meaning of Code Section 409A.
(d)    Specified Employee Status Under Section 409A. Furthermore,
notwithstanding any provision of this Agreement to the contrary, if the
Executive is a “specified employee” (as defined by Code Section 409A) at the
time of his termination of employment under this Agreement (or, if later, his
“separation from service” under Code Section 409A), to the extent that a
payment, reimbursement or benefit under Section 6(b) is considered to provide
for a “deferral of compensation” (as determined under Code Section 409A), then
such payment, reimbursement or benefit shall not be paid or provided until six
months after the Executive’s




--------------------------------------------------------------------------------




separation from service, or his death, whichever occurs first. Any payments,
reimbursements or benefits that are withheld under this provision for the first
six months shall be payable in a lump sum on the 181 st day after such
termination of employment (or, if later, separation from service).
The restrictions in this Section 6(d) shall be interpreted and applied solely to
the minimum extent necessary to comply with the requirements of Code
Section 409A(a)(2)(B). Accordingly, payments, benefits or reimbursements under
Section 6(b) or any other part of this Agreement may nevertheless be provided to
Executive within the six month period following the date of the Executive’s
termination of employment under this Agreement (or, if later, his “separation
from service” under Code Section 409A), to the extent that it would nevertheless
be permissible to do so under Code Section 409A because those payments,
reimbursements or benefits are (i) described in Treasury Regulations
Section 1.409A-1(b)(9)(iii) (i.e. payments within the limitations therein that
are being made on account of an involuntary termination or termination for good
reason, within the meaning of the Treasury Regulations), or (ii) described in
Treasury Regulation Section 1.409A-1(b)(4) (i.e., payments which are treated as
short-term deferrals within the meaning of the Treasury Regulations, or (iii)
benefits described in Treasury Regulations Section 1.409A-1(b)(9)(v) (e.g.
health care benefits).
(e)    Retirement Benefits. Without duplicating any benefits provided under
Section 6(a), following the Executive’s Retirement from the Company he will be
entitled to the benefits set forth on Exhibit D.
7.    Competition; Nonsolicitation.
(a)    During the Term and, following any termination of Executive’s employment
for any reason, for a period equal to 24 months from the date of such
termination in the event of a voluntary termination of employment by the
Executive without Good Reason, or a termination by the Company for Cause, the
Executive shall be subject to the following restrictions:
(i)    The Executive shall not, without the prior written consent of the Board,
directly or indirectly engage in, or have any interest in, or manage or operate
any person, firm, corporation, partnership or business (whether as director,
officer, employee, agent, representative, partner, security holder, consultant
or otherwise) that engages in any business (other than a business that
constitutes less than 5% of the relevant entity’s net revenue and a
proportionate share of its operating income) which competes with any business of
the Company or any entity owned by it anywhere in the world; provided, however,
that the Executive shall be permitted to acquire a stock interest in such a
corporation provided such stock is publicly traded and the stock so acquired
does not represent more than one percent of the outstanding shares of such
corporation.
(ii)    The Executive shall not render services to any person, firm,
corporation, partnership or business (whether as director, officer, employee,
agent, representative, partner, security holder, consultant or otherwise) that
are designed to advise, assist or




--------------------------------------------------------------------------------




otherwise enable such person, firm, corporation, partnership or business to
acquire the stock of, an interest in, or the assets of, another corporation or
business operation that, within the 24 month period preceding the Date of
Termination, the Company has actively pursued, or had demonstrable plans to
pursue, as an acquisition target.
(b)    During the Term and for a period of two years following any termination
of the Executive’s employment, the Executive shall not, directly or indirectly,
on his own behalf or on behalf of any other person or entity, whether as an
owner, employee, service provider or otherwise, solicit or induce any person who
is or was employed by, or providing consulting services to, the Company or any
of its direct or indirect subsidiaries during the twelve-month period prior to
the date of such termination, to terminate their employment or consulting
relationship with the Company or any such subsidiary.
(c)    In the event the agreement in this Section 7 shall be determined by any
court of competent jurisdiction to be unenforceable by reason of its extending
for too great a period of time or over too great a geographical area or by
reason of its being too extensive in any other respect, it shall be interpreted
to extend only over the maximum period of time for which it may be enforceable,
and/or over the maximum geographical area as to which it may be enforceable
and/or to the maximum extent in all other respects as to which it may be
enforceable, all as determined by such court in such action.
8.    Nondisclosure of Proprietary Information.
(a)    Except as required in the faithful performance of the Executive’s duties
hereunder or pursuant to subsection (c), the Executive shall, in perpetuity,
maintain in confidence and shall not directly, indirectly or otherwise, use,
disseminate, disclose or publish, or use for his benefit or the benefit of any
person, firm, corporation or other entity any confidential or proprietary
information or trade secrets of or relating to the Company and its direct and
indirect subsidiaries, including, without limitation, information with respect
to the Company’s and such subsidiaries’ operations, processes, products,
inventions, business practices, finances, principals, vendors, suppliers,
customers, potential customers, marketing methods, costs, prices, contractual
relationships, regulatory status, compensation paid to employees or other terms
of employment, except for such information which is or becomes publicly
available other than as a result of a breach by the Executive of this Section 8,
or deliver to any person, firm, corporation or other entity any document,
record, notebook, computer program or similar repository of or containing any
such confidential or proprietary information or trade secrets. The parties
hereby stipulate and agree that as between them the foregoing matters are
important, material and confidential proprietary information and trade secrets
and affect the successful conduct of the businesses of the Company and its
direct and indirect subsidiaries (and any successor or assignee thereof).
(b)    Upon termination of the Executive’s employment with the Company for any
reason, the Executive shall, upon the Company’s written request, promptly
deliver to the Company all correspondence, drawings, manuals, letters, notes,
notebooks, reports, programs, plans, proposals, financial documents, or any
other documents concerning the Company’s and its




--------------------------------------------------------------------------------




direct and indirect subsidiaries’ customers, business plans, marketing
strategies, products or processes and/or which contain proprietary information
or trade secrets.
(c)    The Executive may respond to a lawful and valid subpoena or other legal
process but shall give the Company the earliest possible notice thereof, shall,
as much in advance of the return date as possible, make available to the Company
and its counsel the documents and other information sought and shall assist such
counsel in resisting or otherwise responding to such process. Notwithstanding
the foregoing, this Agreement does not limit the Executive’s ability to
communicate with any securities regulatory agency or governmental agency or
otherwise participate in any investigation or proceeding that may be conducted
by any securities regulatory agency or governmental agency regarding possible
legal violations.
9.    Injunctive Relief. It is recognized and acknowledged by the Executive that
a breach of the covenants contained in Sections 7 and 8 will cause irreparable
damage to the Company and its goodwill, the exact amount of which will be
difficult or impossible to ascertain, and that the remedies at law for any such
breach will be inadequate. Accordingly, the Executive agrees that in the event
of a breach of any of the covenants contained in Sections 7 and 8, in addition
to any other remedy which may be available at law or in equity, the Company
shall be entitled to specific performance and injunctive relief.
10.    Survival. The expiration or termination of the Term shall not impair the
rights or obligations of any party hereto which shall have accrued hereunder
prior to such expiration.
11.    Binding on Successors. This Agreement shall be binding upon and inure to
the benefit of the Company, the Executive and their respective successors,
assigns, personnel and legal representatives, executors, administrators, heirs,
distributees, devisees, and legatees, as applicable.
12.    Governing Law. This Agreement shall be governed, construed, interpreted
and enforced in accordance with the substantive laws of the State of Ohio.
13.    Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
14.    Notices. Any notice, request, claim, demand, document or other
communication hereunder to any party shall be effective upon receipt (or refusal
of receipt) and shall be in writing and delivered personally or sent by telex,
telecopy, or certified or registered mail, postage prepaid, as follows:
(a)    If to the Company, to:
TransDigm Group Incorporated
1301 East Ninth Street, Suite 3000




--------------------------------------------------------------------------------




Cleveland, Ohio 44114
Attention: Corporate Secretary
with copies to:
TransDigm Group Incorporated
1301 East Ninth Street, Suite 3710
Cleveland, Ohio 44114
Attention: Chair, Compensation Committee
and
Baker & Hostetler LLP
3200 PNC Center
1900 East 9th Street, Suite 3200
Cleveland, Ohio 44114 -3482
Attention: John M. Gherlein, Esq.
(b)    If to the Executive, to him at the home address reflected in the
Company’s records
with a copy to:


Perry & Karnatz, LLC
700 W. St. Clair Avenue
Cleveland, Ohio 44113
Attention: Dominic V. Perry, Esq.
or at any other address as any party shall have specified by notice in writing
to the other party in accordance with this Section 14.
15.    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same agreement.
16.    Entire Agreement; Prior Employment Agreement. The terms of this
Agreement, together with the Option Plan and the Option Agreements, are intended
by the parties to be the final expression of their agreement with respect to the
employment of the Executive by the Company and may not be contradicted by
evidence of any prior or contemporaneous agreement, including, but not limited
to, the Prior Employment Agreement and any plans and agreements referenced
therein. The parties further intend that this Agreement, and the aforementioned
contemporaneous documents, shall constitute the complete and exclusive statement
of its terms and that no extrinsic evidence whatsoever may be introduced in any
judicial, administrative, or other legal proceeding to vary the terms of this
Agreement. From and after the date hereof, this Agreement




--------------------------------------------------------------------------------




shall supersede the Prior Employment Agreement, except for any rights or
obligations which survive pursuant to Section 10 thereof.
17.    Amendments; Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by the Executive and
authorized on behalf of the Company by the Compensation Committee. By an
instrument in writing similarly executed, the Executive or the Company may waive
compliance by the other party or parties with any provision of this Agreement
that such other party was or is obligated to comply with or perform; provided,
however, that such waiver shall not operate as a waiver of, or estoppel with
respect to, any other or subsequent failure. No failure to exercise and no delay
in exercising any right, remedy or power hereunder shall preclude any other or
further exercise of any other right, remedy or power provided herein or by law
or in equity.
18.    No Inconsistent Actions. The parties hereto shall not voluntarily
undertake or fail to undertake any action or course of action inconsistent with
the provisions or essential intent of this Agreement. Furthermore, it is the
intent of the parties hereto to act in a fair and reasonable manner with respect
to the interpretation and application of the provisions of this Agreement.
19.    Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration, conducted
before a panel of three arbitrators in Cleveland, Ohio, in accordance with the
rules of the American Arbitration Association then in effect. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction; provided,
however, that the Company shall be entitled to seek a restraining order or
injunction in any court of competent jurisdiction to prevent any continuation of
any violation of the provisions of Section 7 or 8 of this Agreement and the
Executive hereby consents that such restraining order or injunction may be
granted without the necessity of the Company’s posting any bond; and provided
further, that the Executive shall be entitled to seek specific performance of
his right to be paid until the Date of Termination during the pendency of any
dispute or controversy arising under or in connection with this Agreement. Each
of the parties hereto shall bear its share of the fees and expenses of any
arbitration hereunder.
20.    Indemnification and Insurance. The Company shall indemnify the Executive
to the fullest extent permitted by the laws of the State of Delaware, as in
effect at the time of the subject act or omission, and shall advance to the
Executive reasonable attorneys’ fees and expenses as such fees and expenses are
incurred (subject to an undertaking from the Executive to repay such advances if
it shall be finally determined by a judicial decision which is not subject to
further appeal that the Executive was not entitled to the reimbursement of such
fees and expenses) and he shall be entitled to the protection of any insurance
policies the Company shall elect to maintain generally for the benefit of its
directors and officers (“Directors and Officers Insurance”) against all costs,
charges and expenses incurred or sustained by him in connection with any action,
suit or proceeding to which he may be made a party by reason of his being or
having been a director, officer or employee of the Company or any of its
subsidiaries or his serving or having served any other enterprise as a director,
officer or employee at the request of the Company (other than any dispute, claim
or controversy arising under or relating to this




--------------------------------------------------------------------------------




Agreement). The Company covenants to maintain during the Term and for a
reasonable period of time thereafter (which period shall not be less than five
years) for the benefit of the Executive (in his capacity as a current or former
officer and director of the Company, as applicable) Directors and Officers
Insurance providing customary benefits to the Executive with respect to all
periods during the Term.
21.    Legal Expenses. The Company shall pay the Executive’s reasonable fees and
costs incurred in connection with the preparation and negotiation of this
Agreement.
22.    Post-Termination Assistance. The Executive agrees that, for a reasonable
period after the Executive’s termination of employment for any reason, the
Executive will assist the Company and its subsidiaries in defense of any claims
that may be made against any of them, to the extent that such claims may relate
to services performed by the Executive for any of them in connection with his
employment with the Company. The Executive agrees to promptly inform the Company
if the Executive becomes aware of any lawsuits involving such claims that may be
filed against the Company or any of its subsidiaries. The Company agrees to
reimburse the Executive for all of the Executive’s reasonable out-of-pocket
expenses associated with such assistance, including reasonable travel expenses.
The Company agrees to provide reasonable notice of its need for such assistance
and compensation to Executive for such assistance at a rate equal to $500 per
hour, based on the actual number of hours and quarter hours of assistance
provided. Executive shall not be required to render more than 40 hours per month
of assistance under this provision, but may elect to render more hours per
month. The Executive also agrees to the extent not otherwise prohibited by law,
to promptly inform the Company if asked to assist in any investigation of the
Company or any of its subsidiaries that may relate to services performed by the
Executive for any of them, regardless of whether a lawsuit has then been filed
against any of them with respect to such investigation.
[signature page follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.




 
 




TRANSDIGM GROUP INCORPORATED
 
 
By:
 
/s/ James Skulina
Name:
 
James Skulina
Title:
 
Executive Vice President and Chief Financial Officer
 
EXECUTIVE
 
/s/ W. Nicholas Howley
W. Nicholas Howley







--------------------------------------------------------------------------------








Exhibit A
Options granted pursuant to Section 4(a) and 4(b) will vest as follows:
Options granted in fiscal 2019 and subsequent fiscal years vest pursuant to the
schedule below. Unless the Executive otherwise consents in writing, the vesting
provisions for the options to be granted under Section 4(a) and 4(b), including
the performance vesting criteria and calculation methodology, shall be no less
favorable to the Executive than the vesting provisions used for options granted
by the Company in fiscal years 2016 and 2017, including options that vested
based upon the Company’s financial statements as of September 30, 2017.
The terms of the stock options will provide that if the Executive incurs a
termination of employment under any of the circumstances described in Section
5(a)(i), 5(a)(ii), 5(a)(iv) or 5(a)(v) or upon the Executive’s Retirement (each
a “covered departure”), vesting will continue with respect to a percentage of
such options after such termination of employment as set forth in the second
table below. In addition, unless the Executive otherwise consents in writing to
different terms, if the amount of stock options that vest in any year is less
than the amount eligible to vest in such year then the remaining stock options
may vest in the following two fiscal years (including after a covered departure)
by treating as annual operating performance in the year in which the vesting did
not occur any excess of annual operating performance in such following years.
The portion of any excess annual operating performance amount which is so used
may not be used more than once.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Options Granted in
the first three months of fiscal year:
 
2019
2020
2021
2022
2023
Vesting at fiscal year-end:
 
 
 
 
 
2019
80%
 
 
 
 
2020
100%
80%
 
 
 
2021
 
100%
100%
 
 
2022
 
 
 
100%
 
2023
 
 
 
 
100%



The percentage of unvested options as to which options will continue to be
eligible to vest following a covered departure:




--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
Options Awarded in
the first three months of fiscal year:
 
2019
2020
2021
2022
2023
Covered departure after end of fiscal year:
 
 
 
 
 
2019
80%
 
 
 
 
2020
100%
80%
 
 
 
2021
 
100%
100%
 
 
2022
 
 
 
100%
 
2023
 
 
 
 
100%





--------------------------------------------------------------------------------




Exhibit B
ANNUAL CASH INCENTIVE PROGRAM
EXECUTIVE OFFICERS
The following cash incentive program will be administered by the Compensation
Committee.


 
 
•
The target incentive award opportunity will be set annually consistent with the
executive’s employment agreement



 
 
•
The award opportunity will be non-discretionary and based on the financial
performance of the Company. The award amount earned will be calculated as
follows:



 
 
1.
(a) Company’s annual EBITDA As Defined (as defined in the Company’s Credit
Agreement), divided by (b) the midpoint of the range of EBITDA As Defined
guidance initially issued by the Company for the applicable fiscal year, as
adjusted by the incremental EBITDA As Defined guidance first following an
acquisition for any acquisitions made during the year, multiplied by (c) 50% of
the target award opportunity



 
 
2.
(a) the Company’s “Annual Operational Performance per Diluted Share” as
determined by the Compensation Committee in connection with the Company’s 2006
Stock Incentive Plan, divided by (b) the Annual Operational Performance per
Diluted Share target as set by the Compensation Committee in the first quarter
of the fiscal year as adjusted if and to the extent option targets are adjusted
for special dividends or other extraordinary transactions, multiplied by (c) 50%
of the target award opportunity



Final assessment of results will be determined by the Compensation Committee
following completion of the fiscal year and will be based on audited financial
results.
Payment for the award amount earned will be made on or prior to December 31
following the conclusion of the applicable fiscal year.
The executive’s actual incentive award will be determined based upon the
attainment for each metric as described above; provided, however, that the
Compensation Committee may increase or decrease the actual award by up to 20% of
the amount calculated pursuant to paragraphs 1 and 2 above, based on assessment
of individual performance, including without limitation, (1) degree of
difficulty and effectiveness in performing the job and achieving the overall
corporate results and appropriate financial structure given the aerospace and
capital market environment, operating conditions and the level of
flexibility/responsiveness required; (2) the effectiveness of the Company’s
three value drives of price, productivity and new business; (3) a pattern of
clear, open, honest and regular communication with the Board and investors; (4)
effective succession planning




--------------------------------------------------------------------------------




and organizational development; (5) support, maintenance and regular evaluation
of the effectiveness of the Company’s long term value focused strategy; or (6)
other factors.




--------------------------------------------------------------------------------






Exhibit C
Options granted pursuant to Section 4(d) will vest as follows:
Options granted in fiscal 2019 and subsequent fiscal years are eligible to vest
pursuant to the schedule below. Unless the Executive otherwise consents in
writing, the vesting provisions for the options to be granted under Section
4(d), including the performance vesting criteria and calculation methodology,
shall be no less favorable to the Executive than the vesting provisions used for
options granted by the Company in fiscal years 2016 and 2017, including options
that vested based upon the Company’s financial statements as of September 30,
2017.
The terms of the stock options will provide that if the Executive incurs a
termination of employment under any of the circumstances described in Section
5(a)(i), 5(a)(ii), 5(a)(iv) or 5(a)(v) or upon the Executive’s Retirement (each
a “covered departure”), vesting will continue with respect to a percentage of
such options after such termination of employment as set forth in the second
table below. In addition, unless the Executive otherwise consents in writing to
different terms, if the amount of stock options that vest in any year is less
than the amount eligible to vest in such year then the remaining stock options
may vest in the following two fiscal years (including after a covered departure)
by treating as annual operating performance in the year in which the vesting did
not occur any excess of annual operating performance in such following years.
The portion of any excess annual operating performance amount which is so used
may not be used more than once.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Options Awarded in
the first three months of fiscal year:
 
2019
2020
2021
2022
2023
Vesting at fiscal year-end:
 
 
 
 
 
2019
40%
 
 
 
 
2020
80%
40%
 
 
 
2021
100%
80%
40%
 
 
2022
 
100%
80%
50%
 
2023
 
 
100%
100%
50%
2024
 
 
 
 
100%





The percentage of unvested options as to which options will continue to be
eligible to vest following a covered departure:




--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
Options Awarded in
the first three months of fiscal year:
 
2019
2020
2021
2022
2023
Covered departure after end of fiscal year:
 
 
 
 
 
2019
40%
 
 
 
 
2020
80%
40%
 
 
 
2021
100%
80%
50%
 
 
2022
 
100%
100%
50%
 
2023
 
 
 
100%
50%
2024
 
 
 
 
100%











































--------------------------------------------------------------------------------






Exhibit D
Retirement Benefits
The Company will reimburse the Executive for 100% of the cost of a Medicare
Supplement Policy for himself and his spouse following the Executive’s
retirement from the Company, which is intended to supplement Medicare coverage
for which the Executive and his spouse shall be responsible. In addition, the
Company will reimburse the Executive for 100% of the cost of an Exec-U-Care
coverage policy (or if Exec-U-Care coverage is no longer available,
substantially similar coverage) for himself and his spouse to further supplement
the health care coverage available to each of them. The purpose of reimbursing
the Executive for 100% of the cost of these additional coverages is to
reasonably replicate the general health insurance coverage levels provided to
Company executives from time-to-time. The Company will also make available to
the Executive the services of Claims Security of America, or a comparable
organization, to work with the Executive and his spouse in understanding their
medical coverages and to provide administrative assistance in connection with
their medical coverage support. The parties further understand that the
providing of these reimbursements and access to administrative assistance
services may be modified and/or changed by the Company, in its discretion, in
the event that providing of these reimbursements and access to administrative
assistance services creates Company welfare benefit plan Internal Revenue Code
discrimination issues or unreasonable tax results upon the Company or the
Executive and his spouse, given the benefit being provided. Should such an event
occur, the Company agrees to assure appropriate healthcare coverage continues to
be available to the Executive and his spouse on terms as nearly comparable to
the foregoing as practicable under the circumstances. The benefits described
herein shall be provided for the life of the Executive following his retirement
and for the life of his spouse if she survives him.


